DETAILED ACTION
Claims 1-5, 8-10, 12-17, 19-20, 22 and 26 are currently pending. 
Claims 6-7, 11, 18, 21, and 23-25 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-5, 8-10,12-17,19-20,22 and 26 are allowed.
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches:
 transmitting, via a burst transmission protocol, according to the block position information associated with the corresponding imaging sensor, an ith source image block from the first storage device to a second storage device of the image processing device, wherein i is an integer between 1 and the total number of the source image blocks, and data of the ith source image block for generating an ith target image block is retrieved from the second storage device.  
Claims 2-5 and 8-10 depend from claim 1 and are therefore also allowed.  

Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
transmitting, via a burst transmission protocol, according to the block position information associated with the corresponding imaging sensor, an ith source image block from the first storage device to the second storage device, wherein: i is an integer between 1 and the total number of the source image blocks, and data of the ith source image block for generating an ith target image block is retrieved from the second storage device.  
	Claims 13-17, 19-20 and 22 depend from claim 12 and are therefore also allowed. 

Regarding claim 26, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
transmitting, via a burst transmission protocol, according to the block position information associated with the corresponding imaging sensor, an ith source image block from the first storage device to the second storage device, wherein: i is an integer between 1 and the total number of the source image blocks, and data of the ith source image block for generating an ith target image block is retrieved from the second storage device.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666